                                                              '                     '+•
                                                                   .... 7- .,...., ..

UNITED STATES DISTRICT COURT                                  I          J\..,     ,T•--- -+- -+- ~
                                                              .     - • T'"" '<IT FD•l
                                                                                          L:.,_; •
                                                                                                   ,~ -µi)
SOUTHERN DISTRICT OF NEW YORK                                 ·-   ~-- .,.,';. i 1..1,...



LAWRENCE N. JAMES,
                                                              !'-==·  =====::t==~
           Plaintiff,                             19-CV-5712 (LTS) (BCM)
      -against-                                   ORDER
PETER ZSOLT LEVI, et al.,
           Defendants.

BARBARA MOSES, United States Magistrate Judge.

      Due to a conflict on the Court's calendar, the status conference scheduled for January 16,

2020, at 10:00 a.m., is RESCHEDULED for January 16, 2020, at 10:30 a.m.

Dated: New York, New York
       January 13, 2020
                                           SO ORDERED.




                                           ~
                                           United States Magistrate Judge
